NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 2 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JAVIER RAMIREZ SALASAR, AKA                         No.      14-73562
 Javier Ramirez, AKA Javier Ramirez-
 Salazar,                                            Agency No. A092-877-458

                    Petitioner,
                                                     MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Javier Ramirez Salasar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying cancellation of removal and denying his motion


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings and review de novo questions of law.

Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010). We review for abuse of

discretion the denial of a motion to remand. Romero-Ruiz v. Mukasey, 538 F.3d

1057, 1062 (9th Cir. 2008). We review for abuse of discretion the denial of a

motion for a continuance. Cui v. Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008).

We deny the petition for review.

      The agency did not err in denying cancellation of removal for failure to

establish lawful admission, where substantial evidence supports the agency’s

finding that Ramirez Salasar did not perform agricultural work in the U.S. during

the qualifying time period to qualify for permanent resident status under the

Seasonal Agricultural Workers program. See 8 U.S.C. § 1229b(a)(1) (requiring an

alien to have been “lawfully permitted for permanent residence for not less than

five years” to be granted cancellation of removal); Segura v. Holder, 605 F.3d

1063, 1066 (9th Cir. 2010) (“Although an alien may have been admitted for

permanent residence, he has not been lawfully admitted for permanent residence if

he was precluded from obtaining permanent resident status due to an inability to

meet the prerequisites.” (emphasis in original)).

                                          2                                     14-73562
      The agency did not abuse its discretion in denying the motion to remand or

in declining to grant a continuance, where Ramirez Salasar did not establish prima

facie eligibility for cancellation of removal. See Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010) (motion to reopen can be denied for “failure to establish a

prima facie case for the relief sought” (citation and quotation marks omitted));

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (listing factors to consider

when reviewing the denial of a continuance); see also Matter of Hashmi, 24 I. &

N. Dec. 785, 790 (BIA 2009) (focus of the inquiry when determining whether to

grant a continuance is the apparent ultimate likelihood of success).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-73562